Title: From Benjamin Franklin to John Holker, 28 October 1779
From: Franklin, Benjamin
To: Holker, John


Dear sirPassy, Oct. 28. 1779.
Inclos’d I send you a Packet I have just received from Morlaix, containing some of the Papers you requested me to recover, and a Receipt for the Rest— You Will see what Mr. Diot says about the Trunks of Clothes. It will be best I imagine for the person who desires to have them, if he knows which they are, to Describe them to Mr. Diot or some other Person, and order them to be bid for at the Sale.— I received a Quantity of Excellent apple Gelly but no Letter. If it was for me, 1000 Thanks, to good Made. Holker. I am ever, my dear friend Your most affectionately
Mr. Holker.
